Citation Nr: 0426336	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  94-04 960	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUE

Entitlement to service connection for neurological residuals 
(seizures, blackouts, headaches) of dental trauma and oral 
surgery performed in service.  




WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated March 21, 2001, which vacated a 
June 1997 Board decision and remanded the case for further 
development in compliance with the Veterans Claims Assistance 
Act (VCAA).  In August 2003, the Board remanded this case to 
the RO for that purpose and for additional development.  The 
case is now ready for appellate review.  

A May 1993 rating decision denied the claim of service 
connection on the basis that since a March 1979 decision no 
new and material evidence had been submitted to reopen a 
claim for service connection for a seizure disorder on the 
basis of in-service aggravation of a preexisting skull 
fracture injury.  In August 1996, the veteran testified at a 
personal hearing before the undersigned.  At that time, he 
withdrew that issue and clarified that service connection was 
being sought for neurological residuals (seizures, blackouts, 
headaches) of dental trauma and oral surgery performed in 
service.  This is the issue that has since been adjudicated, 
developed, and appealed, and is addressed in the decision 
below.  


FINDING OF FACT

The veteran's inservice dental surgery did not result in 
neurological residuals, to include seizures, blackouts, and 
headaches.


CONCLUSION OF LAW

Neurological disabilities (seizures, blackouts, headaches) as 
the residuals of dental trauma and oral surgery were not 
incurred in or aggravated by service, nor may a seizure 
disorder be presumed to have been incurred or aggravated 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the directives of VCAA via March 
2003 and December 2003 VCAA letters.  In this case, the 
claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish his claim and he was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim and 
notice of how his claim was still deficient.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  In this case, the claimant has been provided 
process.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  He has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help him 
claim and notice of how his claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  In addition, the veteran has been examined.  
These records satisfy 38 C.F.R. § 3.326.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the veteran recently submitted 
additional evidence without AOJ review; however, it is 
duplicative or cumulative.  Thus, the absence of referral of 
this evidence to the AOJ is harmless and nonprejudicial.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Background

Service medical records show that the veteran was medically 
discharged from active duty in the United States Marine Corps 
in June 1954 based on the findings of a medical board that 
determined that he had a pre-existing skull defect.  
Objectively, the medical board's physical examination and 
skull x-ray series performed in May 1954 revealed the 
depression defect, but there were no other reported 
abnormalities.  Prior to the medical board examination, 
inservice dental treatment records reflect that tooth #7 was 
excised on September 1, 1953, and that sutures were removed 3 
days later.  No complications were reported.  Service 
treatment records indicated that he was initially seen in May 
1954 for complaints of dizziness, blackouts and severe 
headaches for the past several months.  Objectively, it was 
noted that he had a scar on his right forehead with evidence 
of a depression in the elliptical area of his skull.  A 
follow-up neurological evaluation conducted in May 1954 was 
negative, but it was noted that he had slight hyper-reflexes 
in his left arm.  Service medical records do not document 
treatment for or diagnosis of a seizure disorder.  His 
service separation examination conducted in June 1954 noted 
the aforementioned diagnosis reported by the medical board, 
but clinically, there were no abnormal findings reported on 
this examination other than defective vision that was 
adequately corrected by prescription eyewear and not 
considered disabling.

In March 1975, a VA Form 21-526, Veteran's Application for 
Compensation or Pension, was received from the veteran.  
Thereafter, private medical records were received from the 
Roosevelt Hospital dated from 1971 to 1975.  These records 
reflected that the veteran was diagnosed with a seizure 
disorder in 1971.  An outpatient report dated in May 1971 
from the Roosevelt Hospital indicated that the veteran 
reported that he had his first seizure in approximately 1965 
(six years prior to his admission to Roosevelt Hospital) and 
he denied constant headaches, visual disturbance or a stiff 
neck. 

In May 1975, the veteran was afforded a VA neuropsychiatric 
examination.  The veteran was diagnosed as having grand mal 
seizure disorder.  The veteran reported that he had been 
suffering from seizures for the past several years.  The 
examination report also indicated that the veteran stated 
that he experienced seizures in connection with poor 
compliance with his anti-convulsive medication treatment 
regimen.

In October 1978, the veteran testified at a personal hearing.  
At that time, he maintained that prior to service, he had 
suffered a skull fracture.  After he entered service, he 
began experiencing severe headaches, dizziness, and 
blackouts.  The veteran indicated that he was referred to a 
dentist who determined that he had a compound fracture in a 
tooth.  It was felt that if this problem was treated, it 
would alleviate the headache pain.  However, this did not 
alleviate the pain.  Then, the veteran related that he was 
hit in the right cheek with the butt of a rifle during rifle 
shooting when his right cheek had to absorb the recoil of the 
rifle butt during firing exercises.  These exercises caused 
pain.  Thereafter, the veteran stated that he began having 
blackouts.  

In March 1984, the veteran was afforded a VA examination to 
include a neurological evaluation.  At that time, the veteran 
reported that he had been having episodes of loss of 
consciousness since childhood.  He indicated that he had been 
treated with Dilantin.  The diagnosis was that the veteran, 
by history, appeared to have a long-standing seizure 
disorder, the origin of which could be a focal cerebral 
disturbance due to injuries he sustained in childhood.  
However, current VA neurological examination was normal.  

VA treatment records dated from 1992 to 1994 showed that the 
veteran was treated for a seizure disorder and was placed on 
Dilantin.  A December 1992 computerized tomography showed 
that there were no areas of abnormal focal parenchymal 
enhancement.  There was cystic encephalomalacia of the right 
frontal lobe associated with exvacu dilation of the right 
frontal horn.  This change was associated with a right 
frontal craniotomy defect.  The etiology of this finding was 
unclear and could be related to previous trauma, infection, 
or tumor.  

In April 1993, the veteran again testified at a persona 
hearing.  His testimony was consistent with the last hearing.  
Again he reported that prior to service, he had suffered a 
skull fracture and that during service, he began having 
blackouts.  He also related that he underwent dental surgery 
and then was forced to participate in firing exercises when 
his face was swollen from the surgery and he blacked out.  
The veteran further stated that he had headaches.  

A VA October 1994 medical records reflected that the veteran 
requested gum care.  Also, in October 1994, the veteran 
underwent a dental screening showing that he had not seen a 
dentist in 2 years.  

October 1994 and September 1996 records show that the veteran 
had prescriptions for pain medication.  

In an August 1996 notation of a VA physician, it was noted 
that the veteran had had seizure problems and trouble with 
his teeth since the 1950's.  The physician expressed that she 
did not expect the veteran to get better and opined that he 
was unable to work.  

In August 1996, the veteran testified at a personal hearing 
before the undersigned.  At that time, he asserted that he 
had neurological residuals, seizures, blackouts, and 
headaches, due to dental trauma and oral surgery performed in 
service.  The veteran stated that prior to service, he 
suffered a skull fracture, but had no residuals thereof.  
During service, he underwent dental surgery on his eye tooth 
in September 1953.  After the surgery, he went to the firing 
range and requested to not participate since his mouth 
incision was not healed, but his request was denied.  He 
participated in the exercises.  During the exercises, his 
cheek absorbed the rifle's recoil.  When he was doing rapid 
fire exercises, he felt a jerk on his left side and was 
paralyzed for a few seconds on the left side of his face and 
body, was disoriented, and blacked out.  Thereafter, he also 
began having seizures.  After service, the veteran related 
that he sought treatment at the Roosevelt Hospital and at a 
VA facility.  He related that he was being treated for an 
epileptic/seizure disorder for years.  

The veteran also submitted various medical periodical 
articles.  They included extracts from the Home Health 
Handbook, one article addressing Brain Waves with 
personality, and one addressing cerebrovascular accidents.  
The veteran has also submitted some teeth.  

In April 1999, the veteran was seen at the Broward General 
Medical Center.  At that time, the veteran related that he 
had a past history of seizures recurring following an 
automobile accident which occurred when he was 11 years old 
and suffered a skull fracture.  The veteran reported that 
during service, in 1953, he had a seizure which he attributed 
to having a root canal fixed and being at the firing range on 
the same day.  Currently, the veteran related that he took 
Dilantin.  Physical examination was performed.  The diagnosis 
was history of a convulsive disorder.  

In March 2001, the veteran was treated by VA.  At that time, 
he reported that he had a seizure disorder.  He again 
reported the history of being hit in the face with the rifle 
butt while in service.  The diagnosis was history of seizure 
disorder and dental disease.  In August 2001, he was treated 
for dental complaints.  

In January 2004, the veteran was afforded a VA examination 
for the express purpose of determining if he had neurological 
residuals of dental trauma and oral surgery performed in 
service.  The veteran's medical history was reviewed.  It was 
noted that the veteran underwent dental surgery in September 
1953.  The examiner noted that, over the next month or two, 
he had episodes of confusion lasting several seconds to 
several minutes without loss of consciousness or known 
convulsive activity.  The veteran related that, shortly 
thereafter, another phenomenon began with an episode of 
confusion and loss of consciousness and convulsive activity.  
Upon regaining consciousness after several minutes, he had a 
period of postictal confusion and stated that he believed 
that he had bitten his tongue on occasion, but had not been 
incontinent.  These episodes had occurred infrequently, the 
last one in 1998.  The examiner reviewed the December 1992 
computerized tomography which showed right frontal cystic 
encephalomalacia.  The veteran stated that any stressful 
situation caused transient episodes of disorientation and 
confusion.  The veteran reported that he had short-term, but 
not long-term memory problems.  Physical examination was 
performed.  The veteran refused to have a computerized 
tomography or magnetic resonance imaging.  

The examiner diagnosed the veteran as having a seizure 
disorder and short-term memory disorder.  It was the 
examiner's opinion that the veteran's neurological 
disabilities were unlikely secondary to dental trauma and 
oral surgery performed during service.  

Analysis

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran does not assert that 
claimed disability was incurred in combat.  Thus, 38 U.S.C.A. 
§ 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
the pertinent laws and regulations provide that epilepsy will 
be presumed to have been incurred in service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The sole issue on appeal is entitlement to service connection 
for neurological residuals (seizures, blackouts, headaches) 
of dental trauma and oral surgery performed in service.

The record establishes that the veteran underwent dental 
surgery during service.  The veteran maintains that after the 
surgery, while performing rifle exercises on the fire range, 
the butt of his rifle was against the cheek where the surgery 
had been performed.  This cheek absorbed the butt of his 
rifle on recoil.  He asserts that this caused pain and injury 
to the surgical area and he blacked out.  Thereafter, he 
suffered from seizures, blackouts, and headaches, all as a 
result of the dental trauma and oral surgery.

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide an opinion regarding 
diagnosis and causation.  The veteran is competent to state 
that holding the butt of his rifle against his face caused 
pain.  However, a review of the service medical records does 
not show any documentation that the veteran complained of 
such pain, blacked out, suffered a seizure, or was treated 
for any neurological problem in the days following the dental 
surgery.  Thus, the veteran's contentions that he suffered a 
seizure and blacked out on the firing range right after his 
dental surgery are not credible.  

The service medical records show that in May 1954, the 
veteran was seen for complaints of dizziness, blackouts and 
severe headaches for the past several months.  However, 
neurological evaluation was negative, but for slight hyper-
reflexes in his left arm.  On his service separation 
examination, there were no abnormal findings reported on this 
examination other than defective vision that was adequately 
corrected by prescription eyewear and not considered 
disabling.  In the one year following service, there was no 
treatment for manifestations of a seizure disorder/epilepsy 
nor was there a diagnosis of such.  Thus, although the 
veteran reports that he suffered a seizure and blacked out on 
the firing range after his dental surgery, this is not 
documented in the record.  In fact, despite the one episode 
where he complained of dizziness, blackouts and severe 
headaches for the past several months, the record is devoid 
of any such complaints or treatment.  Neurological 
evaluations were negative for headaches, seizures, or 
blackouts.  Moreover, there is no documentation that 
inservice dental surgery or trauma resulted in headaches, 
seizures, or blackouts.  

With regard to the etiology of the veteran's claimed 
neurological disabilities, as noted, the veteran cannot 
provide medical causation.  Similarly, to the extent that he 
told examiners that such neurological disabilities originated 
with inservice dental surgery and were manifest immediately 
following that surgery, if the examiners relied upon an 
inaccurate medical history, a medical opinion based on such 
an inaccurate factual premise would have no probative value 
and would not constitute competent medical evidence of 
causality.  LeShore v. Brown, 8 Vet. App. 406 (1995); Reonal 
v. Brown, 5 Vet. App. 458 (1993).

Turning to the remainder of the medical evidence, the Board 
finds that the competent probative evidence shows that the 
veteran's claimed neurological disabilities, seizures, 
blackouts, headaches, are not the result of dental trauma and 
oral surgery performed in service.

Following service, the veteran was initially diagnosed as 
having a seizure disorder in 1971.  These records dated the 
onset to 1965, approximately 11 years after the veteran's 
separation from service.  Thereafter, the veteran had 
sporadic treatment for a seizure disorder.  

In May 1975, the veteran was afforded a VA neuropsychiatric 
examination.  The veteran was diagnosed as having grand mal 
seizure disorder.  The veteran reported that he had been 
suffering from seizures for the past several years.  The 
examination report also indicated that the veteran stated 
that he experienced seizures in connection with poor 
compliance with his anti-convulsive medication treatment 
regimen.  This evidence is consistent with the prior private 
medical report which showed that the onset of the veteran's 
seizure disorder originated many years after the veteran's 
separation from service.  The examiner did not attribute a 
seizure disorder to dental trauma and oral surgery performed 
in service.

In March 1984, the veteran was afforded a VA examination to 
include a neurological evaluation.  At that time, the veteran 
reported that he had been having episodes of loss of 
consciousness since childhood.  He indicated that he had been 
treated with Dilantin.  The diagnosis was that the veteran, 
by history, appeared to have a long-standing seizure 
disorder, the origin of which could be a focal cerebral 
disturbance due to injuries he sustained in childhood.  
However, current VA neurological examination was normal.  The 
examiner did not attribute a seizure disorder to dental 
trauma and oral surgery performed in service.

VA treatment records dated from 1992 to 1994 showed that the 
veteran was treated for a seizure disorder and was placed on 
Dilantin.  No examiner attributed a seizure disorder to 
dental trauma and oral surgery performed in service.  A 
December 1992 computerized tomography showed cystic 
encephalomacia of the right frontal lobe associated with 
axvacu dilation of the right frontal horn that was associated 
with a right frontal craniotomy defect.  It was noted that 
the etiology of this finding was unclear but that it could be 
related to previous trauma, infection, or tumor.  It was not 
attributed to dental trauma and oral surgery performed in 
service.

In an August 1996 notation of a VA physician, it was noted 
that the veteran had had seizure problems since the 1950's.  
The physician was not specific as to what date he initially 
had seizures.  Significantly, she did not indicate that he 
had any seizures during service or any other neurological 
problems during service.  She did not reference his inservice 
dental surgery.  She did not attribute the seizure disorder 
to dental trauma and oral surgery performed in service.

The veteran submitted various medical periodical articles.  
The Board notes that these periodical articles do not 
specifically address the veteran's medical problems.  As 
such, they do not provide competent evidence or opinions 
regarding the etiology of his neurological problems.  

In April 1999, the veteran was seen at the Broward General 
Medical Center.  He presented his own medical history 
regarding the etiology of a convulsive disorder.  Likewise, 
he did so at March 2001 VA treatment.  The medical records 
did not expand on the veteran's history.  Thus, these records 
do not constitute a competent medical opinion thereof.  See 
LeShore v. Brown; Reonal v. Brown.

In January 2004, the veteran was afforded a VA examination 
for the express purpose of determining if he had neurological 
residuals of dental trauma and oral surgery performed in 
service.  The examiner reviewed the veteran's pertinent 
medical history to include the documentary record and his 
statements.  The examiner concluded that the veteran's 
neurological disabilities were unlikely secondary to dental 
trauma and oral surgery performed during service.  The Board 
finds that this competent opinion is probative because the 
examiner reviewed the record and examined the veteran.  He 
was requested to provide a medical opinion on that point and 
did so.  

The competent evidence shows that a seizure disorder and 
other neurological disabilities are not related to dental 
trauma and oral surgery performed during service.  The 
January 2004 VA examiner's opinion is the most probative 
evidence of record on that point.  The prior evidence which 
did not attribute neurological disabilities to dental trauma 
and oral surgery performed during service generally supports 
this opinion.  The evidence which relied on veteran's history 
is not probative as that history was unreliable and not 
credible because, as noted, it is unsupported by the 
documentary record.  

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for neurological residuals (seizures, 
blackouts, headaches) of dental trauma and oral surgery 
performed in service is denied.  



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



